Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Status of claims
The amendment filed on 11/08/2021 is acknowledged. Claims 2, 4, 19, 20, and 22 have been canceled, claims 18, 21, and 23-43 have been withdrawn, and new claim 45 has been added. Claims 1, 3, 5-17, 44, and 45 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 11/08/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejections of claims 1, 3, 5-17, and 44 over Berl (US 2012/0088829 A1), of claims 1, 3, 5-8, and 44 over Yang (CN 102106816 A), and of claims 9-17 over Yang (CN 102106816 A) and Berl (US 2012/0088829 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections
Upon reconsideration the examiner is applying the following new ground of rejection. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-17, 44, and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berl (US 2012/0088829 A1).
Berl teaches stabilized aqueous formulations comprising at least 5% by weight (50 mg/mL) of bioactive including ubiquinol ester/diester, resveratrol ester, resveratrol, etc., or mixture and a 2nd lipophilic bioactive molecule such as ubiquinone or ubiquinone ester/diester with the weight ratio between ubiquinol ester/diester or resveratrol ester to 2nd lipophilic bioactive molecule being 50:50, and a micelle-forming surfactant (also solubilizing agent) including Cremophor RH 40, Solutol HS 15, etc., stabilizers including bioactive to surfactant being about 1:0.3-20 and ubiquinol ester/diester or resveratrol ester to stabilizer weight ratio of about 1:3 with micelle size of between 20 to 30 nm;  (entire reference, especially abstract, paragraph 19, 43, 44, 47, 59, 61, 63, 90, 123, 136, 141, 142, 145, 151, 152, and 153). Unsaturated fatty acid is not recited as a must have component. The [EGCG] is calculated to be 150 mg/mL based on 5% by weight of resveratrol ester or resveratrol. 
Unsaturated fatty acids and triglycerides not taught by Berl as a must have component while according to the instant specification inclusion of unsaturated fatty acids and triglycerides, as preferred embodiment, i.e., the criticality of micelle not containing unsaturated fatty acids and triglycerides is not established.
Glycerol is not taught by Berl as a must have component (new claim 45) while according to the instant specification glycerol is a suspending agent in a preferred embodiment, i.e., the criticality of micelle not containing glycerol is not established.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [for subcutaneous injection and for reducing localized fat]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Berl does not specify the same resveratrol ester to stabilizer weight ratio.

The claimed resveratrol to surfactant weight ratio is 1:10-500 and the resveratrol ester to solubilizing agent (surfactant) weight ratio taught in the prior art is about 1:0.3-20, and therefor, overlaps with the claimed range. 
Berl does not specify different bioactives in separate micelles, i.e., 1st micelles and 2nd micelles as recited in the instant claim 9.
This deficiency is cured by rearranging old elements is a prima facie case of obviousness when old elements in the prior art perform the same function as the now claimed structures.
Berl exemplified different bioactives being mixed before the formation of micelle, i.e., different bioactives are in the same micelles while the instant claim 9 recites 2nd lipophilic being in 2nd micelles with resveratrol in the 1st micelles; however, whether the bioactives being in the same micelles and different micelles do not change the function of the bioactives, i.e., being bioactives and thus is obvious. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 11/08/2021, have been fully considered but they are moot in view of new ground of rejection and also addressed in the advisory dated 10/20/2021: solubilizing agent and surfactant are interchangeable (paragraph 43 Berl).

New ground of rejections necessitated by Applicant’s amendment 
.
Claims 1, 3, 5-8, 44, and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang (CN 102106816 A).
Yang teaches a resveratrol nanometer with a particle size of <300 nm (claim 1) formulation, being diluted with water at any ratio (the claimed aqueous solution in claim 8), comprising 1-20% by weight of resveratrol; 0-40% by weight of oil phase content including corn oil, median chain triglyceride oil (MCT), etc.; and 40-95% by weight of emulsifier including polyoxyethylene castor oil, hydrogenation polyoxyethylene castor oil; and exemplified a pharmaceutical composition with a particle size of 157 nm suitable for injection (would include subcutaneous) comprising 1% (10 mg/mL) by weight of resveratrol (60 mg), Cremophor RH 40 (3 g, the claimed polyoxyl hydrogenated castor oil) in example 5 (entire reference, especially abstract, paragraph 6, 16, 18, and 36, example 5, claims 1-3). The ration between resveratrol and Cremophor RH 40 is calculated to be 1:50 (60 mg/3 g). 
Glycerol is not taught by Yang as a must have component (new claim 45) while according to the instant specification glycerol is a suspending agent in a preferred embodiment, i.e., the criticality of micelle not containing glycerol is not established.
Yang is silent about the formation of resveratrol containing micelle. According to the disclosure in the instant specification and the instant claim 1 the claimed surfactant and resveratrol together forming a plurality of resveratrol-containing micelles. Since the composition taught in example 5 in Yang has the same resveratrol and Cremophor RH 
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [for reducing localized fat]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Yang does not specify an embodiment with 0% by weight of oil phase in example 5, i.e., micelles do not contain unsaturated fatty acid and triglyceride.
This deficiency is cured by Yang’s teachings of 0-40% by weight of oil phase content.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in claim 2 and paragraph 6 and example 5 to eliminate the oil phase in example 5 taught by Yang. The weight percentage of oil phase being 0-40% was well known to a person of ordinary skill in the art at the time of the invention. The motivation for eliminating oil phase in example 5 flow from 0% by weight of oil phase having been recognized in the prior art as useful for the same purpose. Furthermore, according to the instant specification inclusion of 
Yang does not specify the same claimed particle size.
The 2nd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art.
In the instant case, the claimed range of micelle diameter is 5-50 nm and the range of micelle diameter taught in the prior art is <300 nm and therefor, includes the claimed range. Furthermore, a particle size of 3-250 nm being suitable was claimed on 08/11/2020 and according to the instant specification and thus the criticality of the claimed 5-50 nm is not established.

Claims 9-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang (CN 102106816 A), as applied to claims 1, 3, 5-8, 44, and 45, in view of Berl (US 2012/0088829 A1).
The teachings of Yang are discussed above and applied in the same manner.
Yang do not teach a 2nd plurality of lipophilic drug-containing micelles comprising a lipophilic drug including ubiquinone or ubiquinone ester/dieste (claims 9 and 11), the weight ratio between resveratrol and the lipophilic drug (claim 12) and further hydrophilic drug including EGCG and green tea extract (claim 13, 14, 16, and 17), the weight ratio between resveratrol and the hydrophilic drug (claim 15) and green tea extract (claim 17), and the [EGCG] (claim 16).

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Yang and Berl to add ubiquinone or ubiquinone ester/dieste with a 50:50 weight ratio between ubiquinone or ubiquinone ester/dieste and resveratrol and stabilizers including flavonoids such as EGCG and green tea extract with resveratrol ester to stabilizer weight ratio of about 1:3 in the composition taught by Yang. A composition comprising ubiquinone or ubiquinone ester/dieste, resveratrol, and EGCG and green tea extract encapsulated in micelles for food, beverage, pharmaceutical, nutraceutical, cosmetics, or cosmeceutical products containing nutritional products was well known to a person of ordinary skill in the art at the time of the invention while the resveratrol nanometer formulation taught by Yang is used in fields of food, drinks, health-care products, cosmetics and medicines. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Berl exemplified different bioactives being mixed before the formation of micelle, i.e., different bioactives are in the same micelles while the instant claim 9 recites 2nd lipophilic being in 2nd micelles with resveratrol in the 1st micelles; however, whether the bioactives being in the same micelles and different micelles do not change the function of the bioactives, i.e., being bioactives and thus is obvious. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).

Response to Applicants’ arguments:
There is no argument with regard to Yang as a prior art.

Claims 1, 3, 5, 8, 44, and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lunsmann et al. (US 2011/0009496 A1) as evidenced by Kim et al. (WO 2015/072602 A1, US 2016/0250129 A1 as English translation).
Lunsmann et al. teach generally are thermodynamically stable, isotropically clear microemulsions (paragraph 288) for oral or parenteral administration (paragraph 297) of resveratrol (title) and exemplified emulsion drug delivery formulations, forming mixed micelles after dilution with purified water, comprising 5% drug load (resveratrol), contains 45% polyethyoxylated glycol hydroxystearate (Solutol HS15), 5% PEG-ylated Vitamin E (Vit E TPGS) in a solvent mixture of PEG 300 and EtOH 1/1 w/w (paragraph 306). 
Unsaturated fatty acids and triglycerides not taught by Lunsmann et al. as a must have component while according to the instant specification inclusion of unsaturated fatty acids and triglycerides, as preferred embodiment, i.e., the criticality of micelle not containing unsaturated fatty acids and triglycerides is not established.
Glycerol is not taught by Lunsmann et al. as a must have component (new claim 45) while according to the instant specification glycerol is a suspending agent in a preferred embodiment, i.e., the criticality of micelle not containing glycerol is not established.
 The weight ratio between resveratrol and Solutol HS15 is calculated to be 1:9.

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [for subcutaneous injection and for reducing localized fat]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Lunsmann et al. do not specify the same resveratrol/surfactant weight ratio.
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
In the instant case, the claimed resveratrol to surfactant weight ratio is 1:10-500 and the resveratrol to surfactant weight ratio taught in the prior art is about 1:9 and is close enough that one skilled in the art would have expected them to have the same properties while according to the instant specification and the claims filed 08/11/2020 a resveratrol to surfactant weight ratio of 1:4 to 1:500 is suitable and thus the criticality of the claimed 1:10 to 1:500 over 1:9 is not established.	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612